FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHARON LOUISE HODGES,                            No. 11-17946

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01438-SRB

  v.
                                                 MEMORANDUM *
STEVEN WRAY GRIMAUD, an
Executive Officer for the United States
Department of Defense; MELINDA
GRIMAUD,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Sharon Louise Hodges appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims in connection with her


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ex-husband’s child support obligations. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Edwards v. Marin Park, Inc., 356 F.3d 1058, 1061,

1065 (9th Cir. 2004). We affirm.

      The district court properly dismissed Hodges’s abuse of process, libel and

slander, and intentional infliction of emotional distress claims because these claims

were barred by the applicable statutes of limitations. See Ariz. Rev. Stat. §§ 12-

541(1), 12-542 (one-year statute of limitations for libel and slander claims; two-

year statute of limitations for personal injury claims); CDT, Inc. v. Addison,

Roberts & Ludwig, C.P.A., P.C., 7 P.3d 979, 982 (Ariz. Ct. App. 2000) (under the

discovery rule, a claim does not accrue until the plaintiff knows, or with reasonable

diligence should know, the facts underlying the claim).

      The district court properly dismissed Hodges’s claim under Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971),

because Hodges failed to allege facts indicating that defendants acted under the

color of federal law. See Morgan v. United States, 323 F.3d 776, 780 (9th Cir.

2003) (in order to state a Bivens claim, a plaintiff must allege a violation of her or

his constitutional rights by agents acting under the color of federal law); see also

Morse v. N. Coast Opportunities, Inc., 118 F.3d 1338, 1342 (9th Cir. 1997) (“[T]he

standard for determining the existence of federal government action can be no


                                           2                                     11-17946
broader than the standard applicable to State action under [42 U.S.C.] § 1983.”).

      The district court did not abuse its discretion by dismissing Hodges’s claim

for fraud on the court in connection with 1987 child support proceedings because

Hodges failed to allege facts showing that defendants committed a fraud that was

aimed at the court. See Appling v. State Farm Mut. Auto. Ins. Co., 340 F.3d 769,

780 (9th Cir. 2003) (setting forth standard of review and explaining that a claim for

fraud on the court requires “a fraud that is aimed at the court[,]” and a party’s non-

disclosure, without more, is insufficient).

      Hodges’s contention that the district court improperly converted defendants’

motion to dismiss to a motion for summary judgment is rejected. Moreover, the

court gave Hodges an opportunity to amend her claims, which she declined.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We deny Hodges’s request for clarification of the November 15, 2011 order,

set forth in her opening brief.

      We deny defendants’ request for attorney’s fees on appeal, set forth in the

answering brief, as procedurally improper.

      AFFIRMED.


                                              3                                   11-17946